Citation Nr: 1707938	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  16-11 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury, to include bilateral hip arthritis.

2.  Entitlement to service connection for residuals of a cold injury, to include a cardiovascular disorder.

3.   Entitlement to service connection for residuals of a cold injury, to include a skin disorder.


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 
INTRODUCTION

The Veteran served on active duty from August 1956 to December 1957.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for residuals of a cold injury, to include a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The medical evidence is in relative equipoise as to whether the Veteran's bilateral hip arthritis and cardiovascular disorder are a result of in-service cold exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hip arthritis, residuals of a cold injury, have been met.  38 U.S.C. A . §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for a cardiovascular disorder diagnosed as hemachromatosis requiring phlebotomy, residuals of a cold injury, have been met.  38 U.S.C. A . §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  

The claims of service connection for residuals of a cold injury, to include bilateral hip arthritis and a cardiovascular disorder, have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection for bilateral hip arthritis and a cardiovascular disorder), no conceivable prejudice to the Veteran could result from this decision regarding those claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a) (2015) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Residuals of a Cold Injury 
(Bilateral Hip Arthritis and Cardiovascular Disorder)

The Veteran seeks service connection for residuals of cold weather injuries, including bilateral hip arthritis and a cardiovascular disorder, as relevant here.  

The Veteran served from March 1956 to December 1957.  He was deployed to Korea and he has indicated that he was stationed just north of Inchon in South Korea.  This northern location exposed the Veteran to chronic sub-freezing temperatures.  The Veteran has reported that he lived in a tarpaulin tent with only one small heater per tent.  He has indicated that he was so cold and numb that he would need assistance getting up after sitting or lying down.  On cold mornings, the sergeants would assist the men out of their cots and walk with them until circulation in their feet was good enough for them to walk on their own.  

Following service separation, the Veteran has reported that he suffered aches and pains all over his body and continued to experience pain and swelling in his neck, shoulders, hips, hands, and feet.  He has undergone bilateral hip replacements.  He also been diagnosed with hemochromatosis and requires frequent phlebotomy, which the Veteran believes is due to a vein restriction condition associated with his cold weather exposure.  

The Veteran was afforded a VA examination in July 2013.  The examiner opined that it was less likely than not that the Veteran's conditions were incurred in service or otherwise related to service.  In support of this opinion, the examiner indicated that there was "no medical evidence" of cold injuries causing the Veteran's symptoms.  Moreover, it was noted that a port being placed for the ease of frequent phlebotomy was not uncommon.  There was no indication of any vascular problem of the Veteran's upper extremities.  Regarding the Veteran's bilateral hip arthritis, the examiner noted that it was most likely due to his advancing age and it was noted in "Up to Date" that 80% of individuals over the age of 55 have osteoarthritis.  
The evidence also includes a January 2016 private medical opinion from Dr. M. S.  The doctor indicated that he had reviewed the medical evidence of record and interviewed the Veteran.  Dr. M. S. then opined that it was at least as likely as not that the Veteran's bilateral hip osteoarthritis was caused by tissue damage related to exposure to extreme temperatures while in service.  Harrison's Textbook of Internal Medicine.  Dr. M. S. also opined that it was at least as likely as not that the Veteran's vein restriction was caused by exposure to extreme temperatures during service.  

The Board notes that it has been VA's policy to grant service connection for residuals of cold injury if the cold injury was incurred in active service and a cause unrelated to service ("intercurrent" cause) cannot be determined.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section E.2.d.  Indeed, the fact that a non-service connected (NSC) disease that could produce similar findings is present, or that other areas of the body not affected by cold injury have similar findings to the area subject to the cold injury, does not necessarily preclude service connection for residual conditions in the cold-injured areas.  Id.  In this regard, injury due to exposure to extremely cold temperatures causes structural and functional disturbances of small blood vessels, cells, nerves, skin, and bone.  Id. at Section E.2.a.  The physical effects of exposure may be acute or chronic, with immediate or latent manifestations.  Examples of cold exposure injuries include, in pertinent part, damp cold temperatures (around freezing) that cause frostnip and immersion or trench foot.  Id.   

Notably, the fact that the immediate effects of cold injury may have been characterized as "acute" or "healed" does not preclude development of disability at the original site of injury many years later.  Id. at Section E.2.b.  According to a Veterans Benefits Administration (VBA) training letter, cold injury symptoms typically last for several days to two weeks after the cold injury, followed by a long latent period, after which, years later, late or delayed signs and symptoms may appear.  See VBA Training Letter (TL) 00-07 (July 17, 2000).  VBA training letters have also provided specific symptoms or conditions which are late effects of cold injuries, which may include, in relevant part, pain, paresthesia, numbness, sensory neuropathy, and disturbances of sensation.  TL 02-01 (March 29, 2002); TL 00-0; see 38 C.F.R. § 4.104 , Diagnostic Code 7122 (2016) (indicating, in relevant part, that arthralgia or other pain, numbness, or cold sensitivity, as well as locally impaired sensation, are ratable manifestations of cold injury residuals).

Upon review of the evidence of record, the Board finds that the private and VA medical opinions, taken together, place the evidence in relative equipoise. Therefore, the Board resolves all doubt in favor of the Veteran, and finds the probative evidence of record demonstrates that the Veteran's bilateral hip condition, diagnosed as arthritis and his cardiovascular disorder, diagnosed as vein restriction and hemachromatosis requiring phlebotomy, were caused by in-service cold exposure.  Thus, service connection for bilateral hip arthritis and a cardiovascular disability, as residuals of a cold injury, is warranted.  See 38 U.S.C.A. § 5107 (b) (West 2014); see also 38 C.F.R. §§ 3.102, 3.303 (2016); Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).

ORDER

Service connection for bilateral hip arthritis, residual of a cold injury, is granted.

Service connection for a cardiovascular disorder diagnosed as hemachromatosis requiring phlebotomy, residuals of a cold injury, is granted. 


REMAND

The Veteran also seeks service connection for residuals of a cold injury, to include a skin disorder.  He has had multiple cancerous tumors removed from his nose, cheek, eyelid, and forehead (squamous cell carcinoma).

The Veteran was afforded a VA examination in July 2013.  The examiner opined that it was less likely than not that the Veteran's skin condition was incurred in service or otherwise related to service.  In support of this opinion, the examiner indicated that the Veteran's skin cancer over his nose and face was most likely due to sun exposure and not to any cold injury.  These areas of the face were noted to be a high risk for those individuals with sun exposure such as the Veteran's history of working as a farmer.

The Board finds that the July 2013 VA medical opinion lacks probative value for several reasons.  First, the examiner provided a medical opinion without reviewing the Veteran's claims file.  Further, although the examiner indicated that there was "no medical evidence" for cold injuries causing the Veteran's symptoms, the evidence of record includes the Secretary for Health Information Letter-IL 10-98-008 titled "Cold Injury: Diagnosis and Management of Long Term Sequelae."  This independent study course indicated that veterans during WW II and the Korean War had suffered cold injuries, including frostbite.  Moreover, it was noted that "A number of long-term and delayed sequelae to cold injuries are recognized, including peripheral neuropathy, skin cancer in frostbite scars and arthritis in involved limbs."

A supplemental VA medical opinion was obtained in September 2013.  The examiner opined that it was less likely than not that the Veteran's conditions were incurred in service or otherwise related to service.  In support of this opinion, the examiner stated that "The veteran's service records seen do not show that he was
seen, evaluated, diagnosed, or treated for cold weather injuries while in the
service."  

The Board finds the September 2013 VA medical opinion to lack probative value as it is based on inaccurate factual premise.  Specifically, the RO has determined that the Veteran's service treatment records are unavailable as they were destroyed in a fire.  Further, the Veteran's lack of in-service residual symptoms does not, in and of itself, exclude the possibility of "long-term and delayed sequelae."  See Secretary for Health Information Letter-IL 10-98-008 titled "Cold Injury: Diagnosis and Management of Long Term Sequelae."  

For these reasons, the Board finds that a new medical opinion is warranted to assist in determining whether the Veteran has current skin residuals of cold weather injuries sustained in service.

Accordingly, the case is REMANDED for the following actions:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a medical opinion from an appropriate examiner for the Veteran's skin disorder.  The Veteran is not required to undergo a physical examination unless deemed necessary.  The claims file must be provided to the examiner.  The examiner is asked to address the following:

***In providing the opinion, the examiner is asked to assume that the Veteran was exposed to chronic sub-freezing temperatures in service while stationed in Korea.  

***The examiner is also asked to consider that physical effects of exposure to extremely cold temperatures may be acute or chronic, with immediate or latent manifestations.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section E.2.d.  

(a)  The examiner should indicate whether the Veteran's current skin cancer lesions are likely located in areas damaged by frostbite.  

(b)  State whether it is at least as likely as not (i.e., probability of 50 % or greater) that the Veteran's skin disorder, to include skin cancer, is a cold injury residual from military service in Korea. 

The examiner must provide a complete rationale for his or her opinion with reference to the evidence of record.

2.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the claim should be readjudicated on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


